PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jenkins et al.
Application No. 16/961,275
Filed: 10 Jul 2020
For: TORQUE TOOL

:
:
:	DECISION ON PETITION
:
:

A petition under 37 C.F.R. § 5.25 was filed August 6, 2020 and dismissed July 23, 2021. In view of the communications filed September 27, 2021, it has been determined that a retroactive license for foreign filing under 35 U.S.C. 184 be granted with respect to the filings listed below. The petition complies with 37 C.F.R. § 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filings, and that the material was filed abroad without the required license under 37 CFR 5.11 first having been obtained through error.

COUNTRY		DATE
Germany		January 12, 2018
Taiwan			December 10, 2018
PCT (RO DE)		January 7, 2019
Europe			June 18, 2020
Canada			June 30, 2020
India			July 9, 2020
China			July 10, 2020
Japan			July 10, 2020

Telephone inquiries regarding this decision may be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.1

/Paul Shanoski/
Paul Shanoski 
Attorney Advisor 
Office of Petitions

Enclosure:	Foreign Filing License


    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the actions of the Office will be based exclusively on the written record in the Office. See, 37 CFR 1.2. As such, Petitioner is reminded that no telephone discussions may be controlling or considered authority for Petitioner’s further action(s).